Citation Nr: 0319568	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-46 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for 
relaxed cruciate ligament of the left knee with left 
patellofemoral joint injury.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision, 
which, in pertinent part, denied increased compensable 
ratings for hemorrhoids and for relaxed cruciate ligament of 
the left knee with left patellofemoral joint injury.  In 
February 1994, the veteran submitted a notice of disagreement 
(NOD) with the RO's December 1993 denial for increased 
ratings for the service-connected left knee disorder and for 
hemorrhoids.

In a July 1994 rating decision, the RO denied a claim for 
service connection for a nervous disorder.  In that same 
decision, the RO granted an increased rating to 10 percent 
for the veteran's left knee disorder.  In August 1994, the 
veteran indicated his dissatisfaction with that rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  In August 1994, the 
veteran submitted an NOD with the RO's denial of service 
connection for a nervous disorder.  In September 1994, he was 
issued a statement of the case (SOC) addressing the issues of 
service connection for a nervous disorder and for an 
increased rating for his service-connected left knee 
disorder.  In November 1994, the veteran perfected his appeal 
to the issues listed in the September 1994 SOC.  In November 
1997, the veteran was issued an SOC with respect to the RO's 
December 1993 denial of an increased rating for hemorrhoids.  
The veteran perfected his appeal on that issue in December 
1997.  Given the procedural history of this case, the appeals 
perfected for Board review are as described above.

In October 1994, the veteran and his spouse testified at an 
RO hearing.  In January 1997, the case was remanded to the RO 
to schedule a Travel Board hearing.  In June 1997, the 
veteran testified at a Travel Board hearing at the RO before 
a Board Member, who is no longer employed by the Board.  In 
September 1997, that Board Member remanded the case to the RO 
for additional development.  In February 2002, the veteran 
was informed of his right to have another hearing by a 
different Board Member.  In March 2002, the veteran requested 
another Travel Board hearing at the RO.  In May 2002, the 
case again was remanded to the RO to schedule a Travel Board 
hearing.  In October 2002, the veteran testified at a Travel 
Board before the undersigned Veterans Law Judge at the RO.  
The case now is before the Board for further appellate 
consideration. 


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
in this remand, the Board sent the case to the Board's 
Evidence Development Unit (EDU), which undertook additional 
development of the issue under the authority then granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  Social Security Administration 
(SSA) records and VA treatment records were received from the 
New York, New York and Birmingham, Alabama VA Medical Centers 
(VAMCs).  But the veteran was not notified of such 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his claim for 
increased ratings for his hemorrhoids and left knee disorder 
in March 1993.  In a February 1995 statement, the Chief, 
Health Information Management Section of the Brooklyn, New 
York VAMC indicated that the veteran was hospitalized on 
January 30, 1995 and was still hospitalized in February 1995.  
She also indicated that the veteran attended Day hospital 
clinic on a regular basis from March 1994 until November 1994 
and attended another screening on January 1995.  However, 
these records were not included in the recently acquired VA 
treatment records.  The veteran reported that he received 
psychiatric treatment in service from December 1985 to 
February 1986 while stationed in Germany.  He also indicated 
that he was treated for hemorrhoids at the Brookwood 
Hospital, in Birmingham, Alabama from November 2000 through 
February 2001.  The duty to assist includes obtaining 
pertinent non-VA and VA treatment records.  The Board feels 
that another attempt should be made by the RO to ask the 
veteran to identify and sign releases for health care 
providers that have treated him for his left knee disorder 
and hemorrhoids since March 1992 and for a psychiatric 
disorder since his discharge from service and should obtain 
missing non-VA and VA treatment records, in particular ones 
from the Brooklyn VAMC for 1994 and 1995, including hospital 
records from January and February 1995, and records from the 
Brookwood Hospital in Birmingham, Alabama from November 2000 
through February 2001.  Moreover, the RO should attempt to 
obtain service medical records for psychiatric treatment from 
December 1985 to February 1986.  

The Board observes that the veteran was afforded VA rectum, 
orthopedic and psychiatric examinations in October 1993 and 
additional VA orthopedic examinations in March 1994 and March 
1998.  Since the veteran has not been examined in over five 
years, he will be re-examined to ascertain the nature and 
extent of his hemorrhoids and left knee disorder and any 
psychiatric disorder(s) found.  The examiner will be asked to 
provide an opinion as to whether any psychiatric disorder may 
be related to service.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
hemorrhoids and left knee disorder since 
March 1992 and for any psychiatric 
disorder since his discharge from service 
in March 1987 to the present.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
and indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from the Brooklyn 
VAMC for 1994 and 1995, including 
hospital records from January and 
February 1995, and records from the 
Brookwood Hospital in Birmingham, Alabama 
from November 2000 through February 2001.  
If records are unavailable, please have 
the provider so indicate.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of alleged psychiatric 
treatment in service from December 1985 
to February 1986 while stationed in 
Germany.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examinations: psychiatric, 
orthopedic, rectum and anus to clarify 
the nature, time of onset, and etiology 
of any psychiatric disorder and the 
nature and extent of the veteran's left 
knee and hemorrhoid disorders.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports. The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies.

First, the veteran should be examined by 
a psychiatrist to clarify the nature, 
time of onset, and etiology of any 
psychiatric disorder found. All necessary 
studies and/or tests should be conducted.  
The psychiatrist is requested to review 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: whether it is at least as likely as 
not (50 percent or more probability) that 
any diagnosed psychiatric disorder is 
etiologically related to the veteran's 
period of active duty.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

Second, the veteran should be examined by 
an orthopedist to determine the nature 
and extent of the veteran's left knee 
disability.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms and 
offer an opinion as to whether the 
veteran's arthritis is due to his in-
service left knee injury.  The examiner 
should clearly outline the rationale for 
any opinion expressed. 

Then, the anus and rectum examiner should 
indicate whether the veteran's 
hemorrhoids: (1) are mild or moderate, 
(2) are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences, or (3) 
have persistent bleeding and with 
secondary anemia, or with fissures.  A 
complete rationale should be provided for 
any opinion given.

4.  The RO must review the entire file 
and ensure for the issues on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

5.  Following completion of 1 through 4 
above, the RO should readjudicate the 
increased rating and service connection 
claims.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to further develop the appellant's claims and 
to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of the claims.  
38 C.F.R. § 3.655 (2002).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



